Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amendment to the claim:

Claim 11, line 2 “the system” should be amended to –the light therapy device mounting system–
Claim 12, lines 3-4 “a top cover” should be amended to –the top cover–
Claim 14, line 3 “the system” should be amended to –the light therapy device mounting system–
Claim 17, line 3 “the system” should be amended to –the light therapy device mounting system–
Claim 21, line 3 “the system” should be amended to –the light therapy device mounting system–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a light therapy device. However, the prior art of record have failed to teach at least the combination of the light therapy device mounting system, comprising: an elongate pole including a plurality of holes, the elongate pole comprising a first portion, a second portion, and a coupler configured to couple the first portion and the second portion; a slider mount slidably coupled to the elongate pole via at least one hole of the plurality of holes; a top bracket slidably coupled to the first portion of the elongate pole, wherein the top bracket comprises a top hook for receiving a top portion of a door; a bottom bracket slidably coupled to the second portion of the elongate pole, wherein the bottom bracket comprises a bottom hook for receiving a bottom portion of the door; and a light therapy device detachably coupled to the slider mount, wherein the light therapy device comprises a light therapy device bracket coupled to a back side of the light therapy device, the light therapy device bracket including a plurality of keyhole brackets configured to receive at least one mounting key coupled to the slider mount along with the other recitations as claimed in claims 1 and 18.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631